IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                 No. 00-40871
                               Summary Calendar



                           UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,
                                    versus

                              FELIPE MEDINA-MAR,

                                                 Defendant-Appellant.

                          --------------------
              Appeal from the United States District Court
                   for the Southern District of Texas
                         USDC No. C-98-CR-309-1
                          --------------------
                              April 4, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

      Felipe Medina-Mar appeals his jury convictions for conspiracy

to possess with intent to distribute marijuana and four counts of

aiding and abetting possession with intent to distribute marijuana.

He   argues   that   the    evidence   was   insufficient   to    support   his

convictions and that the district court should not have considered

the testimony of the witnesses who were cooperating with the

Government in exchange for more lenient sentences.               As long as it

is not factually insubstantial or incredible, the uncorroborated

testimony of a co-conspirator, even one who has been chosen to


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40871
                                -2-

cooperate with the Government in exchange for nonprosecution or

leniency, may be constitutionally sufficient evidence to convict.

United States v. Westbrook, 119 F.3d 1176, 1189 (5th Cir. 1997).

A review of the record shows a rational trier of fact could have

found beyond a reasonable doubt that Medina-Mar conspired to

possess with the intent to distribute marijuana and cocaine and

that he aided and abetted the possession of at least four shipments

of marijuana with intent to distribute.      See United States v.

Delagarza-Villarreal, 141 F.3d 133, 140 (5th Cir. 1997); United

States v. Jaramillo, 42 F.3d 920, 923 (5th Cir. 1995).

     Medina-Mar   raises   numerous   allegations    of   ineffective

assistance of counsel.     Because Medina-Mar did not raise these

claims in the district court and the record is not adequately

developed, we decline to consider Medina-Mar’s claims at this time.

Medina-Mar may raise his ineffective assistance claims in an

appropriate proceeding under 28 U.S.C. § 2255.      See United States

v. Thomas, 12 F.3d 1350, 1368 (5th Cir. 1994).

     AFFIRMED.